

113 S1881 PCS: Nuclear Weapon Free Iran Act of 2013
U.S. Senate
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 288113th CONGRESS1st SessionS. 1881IN THE SENATE OF THE UNITED STATESDecember 20 (legislative day, December 19), 2013Mr. Menendez (for himself, Mr. Kirk, Mr. Schumer, Mr. Graham, Mr. Cardin, Mr. McCain, Mr. Casey, Mr. Rubio, Mr. Coons, Mr. Cornyn, Mr. Blumenthal, Ms. Ayotte, Mr. Begich, Mr. Corker, Mr. Pryor, Ms. Collins, Ms. Landrieu, Mr. Moran, Mrs. Gillibrand, Mr. Roberts, Mr. Warner, Mr. Johanns, Mrs. Hagan, Mr. Cruz, Mr. Donnelly, Mr. Blunt, Mr. Booker, Ms. Murkowski, Mr. Manchin, Mr. Coats, Mr. Vitter, Mr. Risch, Mr. Isakson, and Mr. Boozman) introduced the following bill; which was read the first timeDecember 20, 2013Read the second time and placed on the calendarA BILLTo expand sanctions imposed with respect to Iran and to impose additional sanctions with respect to Iran, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Nuclear Weapon Free Iran Act of 2013.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Sense of Congress on nuclear weapon capabilities of Iran.TITLE I—Expansion and imposition of sanctionsSec. 101. Applicability of sanctions with respect to petroleum transactions.Sec. 102. Ineligibility for exception to certain sanctions for countries that do not reduce purchases of petroleum from Iran or of Iranian origin to a de minimis level.Sec. 103. Imposition of sanctions with respect to ports, special economic zones, and strategic sectors of Iran.Sec. 104. Identification of, and imposition of sanctions with respect to, certain Iranian individuals.Sec. 105. Imposition of sanctions with respect to transactions in foreign currencies with or for certain sanctioned persons.Sec. 106. Sense of Congress on prospective sanctions.TITLE II—Enforcement of sanctionsSec. 201. Sense of Congress on the provision of specialized financial messaging services to the Central Bank of Iran and other sanctioned Iranian financial institutions.Sec. 202. Inclusion of transfers of goods, services, and technologies to strategic sectors of Iran for purposes of identifying Destinations of Diversion Concern.Sec. 203. Authorization of additional measures with respect to Destinations of Diversion Concern.Sec. 204. Sense of Congress on increased staffing for agencies involved in the implementation and enforcement of sanctions against Iran.TITLE III—Implementation of sanctionsSec. 301. Suspension of sanctions to facilitate a diplomatic solution.TITLE IV—General provisionsSec. 401. Exception for Afghanistan reconstruction.Sec. 402. Exception for import restrictions.Sec. 403. Applicability to certain intelligence activities.Sec. 404. Applicability to certain natural gas projects.Sec. 405. Rule of construction with respect to the use of force against Iran.TITLE V—MiscellaneousSec. 501. Categories of aliens for purposes of refugee determinations.2.Sense of Congress on nuclear weapon capabilities of Iran(a)FindingsCongress makes the following findings:(1)The Government of Iran continues to expand the nuclear and missile programs of Iran in violation of multiple United Nations Security Council resolutions.(2)The Government of Iran has a decades-long track record of violating commitments regarding the nuclear program of Iran and has used diplomatic negotiations as a subterfuge to advance its nuclear weapons program.(3)Iran remains the world’s foremost state sponsor of terrorism, having directed, supported, and financed acts of terrorism against the United States and its allies that have resulted in the thousands of deaths, including the deaths of United States citizens and members of the Armed Forces of the United States.(4)The Government of Iran and its terrorist proxies, particularly Lebanese Hezbollah, continue to provide military and financial support to the regime of Bashar al-Assad in Syria, aiding that regime in the mass killing of the people of Syria.(5)The Government of Iran continues to sow instability in the Middle East and threaten its neighbors, including allies of the United States, such as Israel.(6)The Government of Iran denies its people fundamental freedoms, including freedom of the press, freedom of assembly, freedom of religion, and freedom of conscience.(7)Strict sanctions on Iran, imposed by the United States and the international community, are responsible for bringing Iran to the negotiating table.(8)President Hassan Rouhani of Iran has in the past admitted to using diplomatic negotiations to buy time for Iran to make nuclear advances.(9)Based on Iran’s current stockpile of uranium enriched to 3.5 percent and 20 percent and its current centrifuge capacity, Iran could produce a sufficient quantity of weapons-grade uranium for a bomb in one to 2 months’ time.(10)If the Government of Iran commences the operation of its heavy water reactor in Arak, it could establish an alternate pathway to a nuclear weapon through the  production of  plutonium.(11)As of the date of the enactment of this Act, 19 countries access nuclear energy for peaceful purposes without conducting any enrichment or reprocessing activities within those countries.(12)The Government of Iran could likewise access nuclear energy for peaceful purposes without conducting any enrichment or reprocessing activities within Iran.(b)Sense of CongressIt is the sense of Congress that—(1)the Government of Iran must not be allowed to develop or maintain nuclear weapon capabilities;(2)all instruments of power and influence of the United States should remain on the table to prevent the Government of Iran from developing nuclear weapon capabilities;(3)the Government of Iran does not have an absolute or inherent right to enrichment and reprocessing capabilities and technologies under the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1970 (commonly known as the Nuclear Non-Proliferation Treaty);(4)the imposition of sanctions under this Act, including sanctions on exports of petroleum from Iran,  is triggered by violations by Iran of any interim or final agreement regarding its nuclear program, failure to reach a final agreement in a discernible time frame,  or the breach of other conditions described in section 301;(5)if the Government of Israel is compelled to take military action in legitimate self-defense against Iran's nuclear weapon program, the United States Government should stand with Israel and provide, in accordance with the law of the United States and the constitutional responsibility of Congress to authorize the use of military force, diplomatic, military, and economic support to the Government of Israel in its defense of its territory, people, and existence;(6)the United States should continue to impose sanctions on the Government of Iran and its terrorist proxies for  their continuing sponsorship of terrorism; and(7)the United States should continue to impose sanctions on the Government of Iran for—(A)its ongoing abuses of human rights; and(B)its actions in support of Bashar al-Assad in Syria.IExpansion and imposition of sanctions101.Applicability of sanctions with respect to petroleum transactions(a)In generalSection 1245(d)(4)(D)(i) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)(i)) is amended—(1)in subclause (I), by striking reduced reduced its volume of crude oil purchases from Iran and inserting reduced the volume of its purchases of petroleum from Iran or of Iranian origin; and(2)in subclause (II), by striking crude oil purchases from Iran and inserting purchases of petroleum from Iran or of Iranian origin.(b)DefinitionsSection 1245(h) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(h)) is amended—(1)by redesignating paragraphs (3) and (4) as paragraphs (5) and (6), respectively; and(2)by inserting after paragraph (2) the following:(3)Iranian originThe term Iranian origin, with respect to petroleum, means extracted, produced, or refined in Iran.(4)PetroleumThe term petroleum includes crude oil, lease condensates,  fuel oils, and other unfinished oils..(c)Conforming amendmentsSection 102(b) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8712(b)) is amended—(1)in paragraph (3)—(A)by striking crude oil purchases from Iran and inserting purchases of petroleum from Iran or of Iranian origin; and(B)by striking as amended by section 504,; and(2)in paragraph (4), by striking crude oil purchases and inserting purchases of petroleum from Iran or of Iranian origin.(d)Effective dateThe
			 amendments made by this section shall apply with respect to determinations
			 under section 1245(d)(4)(D)(i) of the National Defense Authorization Act for
			 Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)(i)) on or after the date that is 90
			 days after the date of the enactment of this Act.102.Ineligibility for exception to certain sanctions for countries that do not reduce purchases of petroleum from Iran or of Iranian origin to a de minimis level(a)Statement of policyIt is the policy of the United States to seek to ensure that all countries reduce their purchases of crude oil, lease condensates, fuel oils, and other unfinished oils from Iran or of Iranian origin to a de minimis level by the end of the 1-year period beginning on the date of the enactment of this Act.(b)Ineligibility for exceptions to sanctionsSection 1245(d)(4)(D) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)) is amended by adding at the end the following:(iii)Ineligibility for exception(I)In generalA country that purchased petroleum from Iran or of Iranian origin during the one-year period preceding the date of the enactment of the Nuclear Weapon Free Iran Act of 2013 may continue to receive an exception under clause (i) on or after the date that is one year after such date of enactment only—(aa)if the country reduces its purchases of petroleum from Iran or of Iranian origin to a de minimis level by the end of the one-year period beginning on such date of enactment; or(bb)as provided in subclause (II) or (III).(II)Countries that dramatically reduce purchases(aa)In generalA country that would otherwise be ineligible pursuant to subclause (I)(aa) to receive an exception under clause (i) may continue to receive such an exception during the one-year period beginning on the date that is one year after the date of the enactment of the Nuclear Weapon Free Iran Act of 2013 if the country—(AA)dramatically reduces by at least 30 percent its purchases of petroleum from Iran or of Iranian origin during the one-year period beginning on such date of enactment; and(BB)is expected to reduce its purchases of petroleum from Iran or of Iranian origin to a de minimis level within a defined period of time that is not longer than 2 years after such date of enactment.(bb)Termination of exceptionIf a country that continues to receive an exception under clause (i) pursuant to item (aa) does not reduce its purchases of petroleum from Iran or of Iranian origin to a de minimis level by the date that is 2 years after the date of the enactment of the Nuclear Weapon Free Iran Act of 2013, that country shall not be eligible for such an exception on or after the date that is 2 years after such date of enactment.(III)Reinstatement of eligibility for exceptionA country that becomes ineligible for an exception under clause (i) pursuant to subclause (I) or (II) shall be eligible for such an exception in accordance with the provisions of clause (i) on and after the date on which the President determines the country has reduced its purchases of petroleum from Iran or of Iranian origin to a de minimis level..(c)Conforming
			 amendmentSection 1245(d)(4)(D)(i) of the National Defense
			 Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)(i)) is amended
			 in the matter preceding subclause (I) by striking Sanctions imposed and inserting Except as provided in
			 clause (iii), sanctions imposed.103.Imposition of sanctions with respect to ports, special economic zones, and strategic sectors of Iran(a)FindingsSection 1244(a)(1) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803(a)(1)) is amended by striking and shipbuilding and inserting shipbuilding, construction, engineering, and mining.(b)Expansion of designation of entities of proliferation concernSection 1244(b) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803(b)) is amended by striking in Iran and entities in the energy, shipping, and shipbuilding sectors and inserting , special economic zones, or free economic zones in Iran, and entities in strategic sectors.(c)Expansion of entities subject to asset freezeSection 1244(c) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803(c)) is amended—(1)in paragraph (1)(A), by striking the date that is 180 days after the date of the enactment of this Act and inserting the date that is 90 days after the date of the enactment of the Nuclear Weapon Free Iran Act of 2013; and(2)in paragraph (2)—(A)in the matter preceding subparagraph (A), by striking the date that is 180 days after the date of the enactment of this Act and inserting the date that is 90 days after the date of the enactment of the Nuclear Weapon Free Iran Act of 2013;(B)by striking the energy, shipping, or shipbuilding sectors each place it appears and inserting a strategic sector; and(C)by inserting , special economic zone, or free economic zone after port each place it appears; and(3)by adding at the end the following:(4)Strategic sector defined(A)In generalIn this section, the term strategic sector means—(i)the energy, shipping, shipbuilding, and mining sectors of Iran;(ii)except as provided in subparagraph (B), the construction and engineering sectors of Iran; and(iii)any other sector the President designates as of strategic importance to Iran.(B)Exception for construction and engineering of schools, hospitals, and similar facilitiesFor purposes of this section, a person engaged in the construction or engineering of schools, hospitals, or similar facilities (as determined by the President) shall not be considered part of a strategic sector of Iran.(C)Notification of strategic sector designationThe President shall submit to Congress a notification of the designation of a sector as a strategic sector of Iran for purposes of subparagraph (A)(iii) not later than 5 days after the date on which the President makes the designation..(d)Additional sanctions with respect to strategic sectorsSection 1244(d) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803(d)) is amended—(1)in paragraph (1)(A), by striking the date that is 180 days after the date of the enactment of this Act and inserting the date that is 90 days after the date of the enactment of the Nuclear Weapon Free Iran Act of 2013;(2)in paragraph (2), by striking the date that is 180 days after the date of the enactment of this Act and inserting the date that is 90 days after the date of the enactment of the Nuclear Weapon Free Iran Act of 2013; and(3)in paragraph (3), by striking the energy, shipping, or shipbuilding sectors and inserting a strategic sector.(e)Sale, supply, or transfer of certain materials to or from IranSection 1245 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8804) is amended—(1)in subsection (a)(1)—(A)in the matter preceding subparagraph (A), by striking the date that is 180 days after the date of the enactment of this Act and inserting the date that is 90 days after the date of the enactment of the Nuclear Weapon Free Iran Act of 2013; and(B)in subparagraph (C)(i)(I), by striking the energy, shipping, or shipbuilding sectors and inserting a strategic sector (as defined in section 1244(c)(4)); and(2)in subsection (c), by striking the date that is 180 days after the date of  the enactment of this Act and inserting the date that is 90 days after the date of the enactment of the Nuclear Weapon Free Iran Act of 2013.(f)Provision of insurance to sanctioned personsSection 1246(a)(1) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8805(a)(1)) is amended—(1)in the matter preceding subparagraph (A), by striking the date that is 180 days after the date of the enactment of this Act and inserting the date that is 90 days after the date of the enactment of the Nuclear Weapon Free Iran Act of 2013; and(2)in subparagraph (B)(i), by striking the energy, shipping, or shipbuilding sectors and inserting a strategic sector (as defined in section 1244(c)(4)).(g)Conforming amendmentsSection 1244 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803), as amended by subsections (a), (b), (c), and (d), is further amended—(1)in the section heading, by striking the energy, shipping, and shipbuilding and inserting certain ports, economic zones, and;(2)in subsection (b), in the subsection heading, by striking ports and entities in the energy, shipping, and shipbuilding sectors of iran and inserting certain entities;(3)in subsection (c), in the subsection heading, by striking entities in energy, shipping, and shipbuilding sectors and inserting certain entities; and(4)in subsection (d), in the subsection heading, by striking the energy, shipping, and shipbuilding and inserting strategic.104.Identification
			 of, and imposition of sanctions with respect to, certain Iranian
			 individuals(a)Expansion of
			 individuals identifiedSection 221(a) of the Iran Threat Reduction
			 and Syria Human Rights Act of 2012 (22 U.S.C. 8727(a)) is amended—(1)in paragraph (1)(C), by striking ;
			 or and inserting a semicolon;(2)in paragraph (2), by striking the period at
			 the end and inserting a semicolon; and(3)by adding at the end the following:(3)an individual who
				engages in activities for or on behalf of the Government of Iran that enables
				Iran to evade sanctions imposed by the United States with respect to
				Iran;(4)an individual
				acting on behalf of the Government of Iran who is involved in corrupt
				activities of that Government or the diversion of humanitarian goods, including
				agricultural commodities, food, medicine, and medical devices, intended for the
				people of Iran; or(5)a senior
				official—(A)of an entity
				designated for the imposition of sanctions pursuant to the International
				Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) in connection
				with—(i)Iran's
				proliferation of weapons of mass destruction or delivery systems for weapons of
				mass destruction; or(ii)Iran's support
				for acts of international terrorism; and(B)who was involved
				in the activity for which the entity was designated for the imposition of
				sanctions..(b)Expansion of
			 senior officials describedSection 221(b) of the Iran Threat
			 Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8727(b)) is
			 amended—(1)in paragraph (5),
			 by striking ; or and inserting a semicolon;(2)in paragraph (6),
			 by striking the period at the end and inserting ; or; and(3)by adding at the
			 end the following:(7)a senior official
				of—(A)the Office of the
				Supreme Leader of Iran;(B)the Atomic Energy
				Organization of Iran;(C)the Islamic
				Consultative Assembly of Iran;(D)the Council of
				Ministers of Iran;(E)the Ministry of
				Defense and Armed Forces Logistics of Iran;(F)the Ministry of
				Justice of Iran;(G)the Ministry of
				Interior of Iran;(H)the prison system
				of Iran; or(I)the judicial
				system of
				Iran..(c)Blocking of
			 propertySection 221 of the Iran Threat Reduction and Syria Human
			 Rights Act of 2012 (22 U.S.C. 8727) is amended—(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and(2)by inserting
			 after subsection (c) the following:(d)Blocking of
				property(1)Officials and
				other actorsIn the case of an individual described in paragraph
				(1), (3), (4), or (5) of subsection (a) who is on the list required by that
				subsection, the President shall block and prohibit all transactions in all
				property and interests in property of that individual if such property or
				interests in property are in the United States, come within the United States,
				or are or come within the possession or control of a United States
				person.(2)Family
				membersIn the case of an individual described in paragraph (2)
				of subsection (a) who is on the list required by that subsection, the President
				shall block and prohibit a transaction in property or an interest in property
				of that individual if the property or interest in property—(A)was transferred
				to that individual from an individual described in paragraph (1) of subsection
				(a) who is on the list required by that subsection; and(B)is in the United
				States, comes within the United States, or is or comes within the possession or
				control of a United States
				person..(d)Conforming
			 amendmentsSection 221 of the Iran Threat Reduction and Syria
			 Human Rights Act of 2012 (22 U.S.C. 8727), as amended by subsections (a), (b), and (c), is further amended—(1)by striking the section heading and
			 inserting Identification of,
			 and imposition of sanctions with respect to, certain Iranian
			 individuals;(2)in subsection
			 (a), by striking the date of the enactment of this Act and
			 inserting the date of the enactment of the
			 Nuclear Weapon Free Iran Act of 2013; and(3)in subsection
			 (c), by striking subsection (d) and inserting subsection
			 (e).(e)Clerical
			 amendmentThe table of contents for the Iran Threat Reduction and
			 Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.) is amended by striking
			 the item relating to section 221 and inserting the following:Sec. 221. Identification of,
				and imposition of sanctions with respect to, certain Iranian
				individuals..105.Imposition of
			 sanctions with respect to transactions in foreign currencies with or for
			 certain sanctioned persons(a)In
			 generalTitle II of the Iran Threat Reduction and Syria Human
			 Rights Act of 2012 (22 U.S.C. 8721 et seq.) is amended—(1)by inserting
			 after section 221 the following:COther
				matters;(2)by redesignating
			 sections 222, 223, and 224 as sections 231, 232, and 233, respectively;
			 and(3)by inserting
			 after section 221 the following:222.Imposition of
				sanctions with respect to transactions in foreign currencies with certain
				sanctioned persons(a)Imposition of sanctionsThe President—(1)shall prohibit
				the opening, and prohibit or impose strict conditions on the maintaining, in
				the United States of a correspondent account or a payable-through account by a
				foreign financial institution that knowingly conducts or facilitates a
				transaction described in subsection (b)(1); and(2)may impose
				sanctions pursuant to the International Emergency Economic Powers Act (50
				U.S.C. 1701 et seq.) with respect to any other person that knowingly conducts
				or facilitates such a transaction.(b)Transactions
				described(1)In
				generalA transaction described in this subsection is a
				significant transaction conducted or facilitated by a person related to the
				currency of a country other than the country with primary jurisdiction over the
				person with, for, or on behalf of—(A)the Central Bank
				of Iran or an Iranian financial institution designated by the Secretary of the
				Treasury for the imposition of sanctions pursuant to the International
				Emergency Economic Powers Act; or(B)a person
				described in section 1244(c)(2) of the Iran Freedom and Counter-Proliferation
				Act of 2012 (22 U.S.C. 8803(c)(2)) (other than a person described in
				subparagraph (C)(iii) of that subsection).(2)Primary
				jurisdictionFor purposes of paragraph (1), a country in which a
				person operates shall be deemed to have primary jurisdiction over the person
				only with respect to the operations of the person in that country.(c)ApplicabilitySubsection
				(a) shall apply with respect to a transaction described in subsection (b)(1)
				conducted or facilitated—(1)on or after the date that is 90 days after the date of the enactment of the Nuclear Weapon Free Iran Act of 2013 pursuant to a contract entered into
				on or after such date of enactment; and(2)on or after the
				date that is 180 days after such date of enactment pursuant to a contract
				entered into before such date of enactment.(d)Inapplicability
				to humanitarian transactionsThe President may not impose
				sanctions under subsection (a) with respect to any person for conducting or
				facilitating a transaction for the sale of agricultural commodities, food,
				medicine, or medical devices to Iran or for the provision of humanitarian
				assistance to the people of Iran.(e)Waiver(1)In
				generalThe President may waive the application of subsection (a)
				with respect to a person for a period of not more than 180 days, and may renew
				that waiver for additional periods of not more than 180 days, if the
				President—(A)determines that
				the waiver is important to the national interest of the United States;
				and(B)not less than 15
				days after the waiver or the renewal of the waiver, as the case may be, takes
				effect, submits a report to the appropriate congressional committees on the
				waiver and the reason for the waiver.(2)Form of
				reportEach report submitted under paragraph (1)(B) shall be
				submitted in unclassified form but may contain a classified annex.(f)DefinitionsIn
				this section:(1)Financial
				institution; Iranian financial institutionThe terms
				financial institution and Iranian financial
				institution have the meanings given those terms in section 104A(d) of
				the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
				(22 U.S.C. 8513b(d)).(2)TransactionThe
				term transaction includes a foreign exchange swap, a foreign
				exchange forward, and any other type of currency exchange or conversion or
				derivative instrument..
				(b)Additional definitionsSection 2 of the Iran Threat Reduction and
			 Syria Human Rights Act (22 U.S.C. 8701) is amended—(1)by redesignating paragraphs (2), (3), and
			 (4) as paragraphs (5), (6), and (9), respectively;(2)by striking paragraph (1) and inserting the
			 following:(1)Account;
				correspondent account; payable-through accountThe terms
				account, correspondent account, and
				payable-through account have the meanings given those terms in
				section 5318A of title 31, United States Code.(2)Agricultural
				commodityThe term agricultural commodity has the
				meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7
				U.S.C. 5602).(3)Appropriate
				congressional committeesThe term appropriate congressional
				committees has the meaning given that term in section 14 of the Iran
				Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).(4)Domestic
				financial institution; foreign financial institutionThe terms
				domestic financial institution and foreign financial
				institution have the meanings determined by the Secretary of the
				Treasury pursuant to section 104(i) of the Comprehensive Iran Sanctions,
				Accountability, and Divestment Act of 2010 (22 U.S.C.
				8513(i)).;
				and(3)by inserting
			 after paragraph (6), as redesignated by paragraph (1), the following:(7)Medical
				deviceThe term medical device has the meaning given
				the term device in section 201 of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C. 321).(8)MedicineThe
				term medicine has the meaning given the term drug in
				section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
				321)..(c)Clerical
			 amendmentThe table of contents for the Iran Threat Reduction and
			 Syria Human Rights Act of 2012 is amended by striking
			 the items relating to sections 222, 223, and 224 and inserting the
			 following:Sec. 222. Imposition of
				sanctions with respect to transactions in foreign currencies with certain
				sanctioned persons.Subtitle C—Other
				mattersSec. 231. Sense of Congress and rule of
				construction relating to certain authorities of State and local
				governments.Sec. 232. Government Accountability Office
				report on foreign entities that invest in the energy sector of Iran or export
				refined petroleum products to Iran.Sec. 233. Reporting on the
				importation to and exportation from Iran of crude oil and refined petroleum
				products..106.Sense of Congress on  prospective sanctionsIt is the sense of Congress that, if additional sanctions are imposed  pursuant to this Act and the Government of Iran continues to pursue an illicit nuclear weapons program, Congress should pursue additional stringent sanctions on Iran, such as sanctions on entities providing the Government of  Iran access to assets of the Government of  Iran held outside Iran, sanctions on Iran's energy sector, including its natural gas sector, and sanctions on entities providing certain underwriting, insurance, or reinsurance to the Government of Iran.IIEnforcement of sanctions201.Sense of Congress on the provision of specialized financial messaging services to the Central Bank of Iran and other sanctioned Iranian financial institutionsIt is the sense of Congress that—(1)the President has been engaged in intensive diplomatic efforts to ensure that sanctions against Iran are imposed and maintained multilaterally to sharply restrict the access of the Government of Iran to the global financial system;(2)the European Union is to be commended for strengthening the multilateral sanctions regime against Iran by prohibiting all persons subject to the jurisdiction of the European Union from providing specialized financial messaging services to the Central Bank of Iran and other sanctioned Iranian financial institutions;(3)in order to continue to sharply restrict access by Iran to the global financial system, the President and the European Union must continue to expeditiously address any judicial, administrative, or other decisions in their respective jurisdictions that might weaken the current multilateral sanctions regime, including decisions regarding the designation of financial institutions and global specialized financial messaging service providers for sanctions; and(4)existing restrictions on the access of Iran to global specialized financial messaging services should be maintained.202.Inclusion of transfers of goods, services, and technologies to strategic sectors of Iran for purposes of identifying Destinations of Diversion Concern(a)In generalSection 302(b) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8542(b)) is amended—(1)in paragraph (1)—(A)in subparagraph (B)—(i)in clause (ii), by striking ; or and inserting a semicolon;(ii)in clause (iii), by striking ; and and inserting ; or; and(iii)by adding at the end the following:(iv)strategic sectors; and; and(B)in subparagraph (C)(ii), by striking ; or and inserting a semicolon;(2)in paragraph (2), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(3)that will be sold, transferred, or otherwise made available to a strategic sector of Iran..(b)Strategic sector definedSection 301 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8541) is amended—(1)by redesignating paragraph (14) as paragraph (15); and(2)by inserting after paragraph (13) the following:(14)Strategic sectorThe term strategic sector has the meaning given that term in section 1244(c)(4) of the Iran Freedom and Counter-Proliferation Act of 2012..(c)Submission of reportSection 302(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8542(a)) is amended by striking 180 days after the date of the enactment of this Act and inserting 90 days after the date of the enactment of the Nuclear Weapon Free Iran Act of 2013.203.Authorization of additional measures with respect to Destinations of Diversion Concern(a)In generalSection 303(c) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8543(c)) is amended—(1)by striking Not later than and inserting the following:(1)Licensing requirementNot later than; and(2)by adding at the end the following:(2)Additional measuresThe President may—(A)impose restrictions on United States foreign assistance or measures authorized under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to a country designated as a Destination of Diversion Concern under subsection (a) if the President determines that those restrictions or measures would prevent the diversion of goods, services, and technologies described in  section 302(b) to Iranian end-users or Iranian intermediaries; or(B)prohibit the issuance of a license under section 38 of the Arms Export Control Act  (22 U.S.C. 2778) for the export to such a country of a defense article or defense service  for which a notification to Congress would be required under section 36(b) of that Act (22 U.S.C. 2776(b)).(3)Report requiredNot later than 90 days after the date of the enactment of the Nuclear Weapon Free Iran Act of 2013, and every 90 days thereafter, the President shall submit to the appropriate congressional committees a report—(A)identifying countries that have allowed the diversion through the country of goods, services, or technologies described in section 302(b) to Iranian end-users or Iranian intermediaries during the 180-day period preceding the submission of the report;(B)identifying the persons that engaged in such diversion during that period; and(C)describing the activities relating to diversion in which those countries and persons engaged..(b)Conforming
			 amendmentsSection 303 of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8543) is
			 amended—(1)in subsection
			 (c), in the subsection heading, by striking Licensing requirement
			 and inserting Licensing
			 and other measures; and(2)in subsection (d)—(A)in paragraph (1),
			 by striking subsection (c) and inserting subsection
			 (c)(1);(B)in paragraph (2),
			 by striking subsection (c) and inserting subsection
			 (c)(1); and(C)in paragraph (3), by striking is it and inserting it is.204.Sense of Congress on increased
			 staffing for agencies involved in the implementation and enforcement of
			 sanctions against IranIt is the sense of Congress that—(1)when the President submits the President’s budget for fiscal year 2015 to Congress under section 1105(a) of title 31, United States Code, the President should, in that budget, prioritize—(A)resources for the Office of Foreign Assets Control  for the Department of Treasury dedicated to the implementation and enforcement of sanctions with respect to Iran; and(B)resources for the Department of State dedicated to the implementation and enforcement of sanctions with respect to Iran; and(2)the appropriate committees of the Senate and the House of Representatives should prioritize the resources described in subparagraphs (A) and (B) of paragraph (1) during consideration of authorization and appropriations legislation in future fiscal years.IIIImplementation of sanctions301.Suspension of sanctions to facilitate a diplomatic solution(a)Suspension of new sanctions(1)In generalThe President may suspend the application of sanctions imposed under this Act or amendments made by this Act for a 180-day period beginning on the earlier of the date of the enactment of this Act or the date on which the President submits a notification described in paragraph (5) to the appropriate congressional committees,  if the President makes the certification described in  paragraph (2) to the appropriate congressional committees every 30 days during that period.(2)Certification describedA certification described in this paragraph is a certification that—(A)Iran is complying with the provisions of the Joint Plan of Action and any agreement to implement the Joint Plan of Action;(B)Iran has agreed to specific and verifiable measures to implement the Joint Plan of Action;(C)Iran is transparently, verifiably, and fully implementing the Joint Plan of Action and any agreement to implement the Joint Plan of Action;(D)Iran has not breached the terms of or any commitment made pursuant to the Joint Plan of Action or any agreement to implement the Joint Plan of Action;(E)Iran is proactively and in good faith engaged in negotiations toward a final agreement or arrangement to terminate its illicit nuclear activities, related weaponization activities, and any other nuclear activity not required for a civilian nuclear program;(F)the United States is working toward a final agreement or arrangement that will dismantle Iran’s illicit nuclear infrastructure to prevent Iran from achieving a nuclear weapons capability  and  permit daily verification, monitoring, and inspections of suspect facilities in Iran so that an effort by Iran to produce a nuclear weapon would be quickly detected;(G)any suspension of or relief from sanctions provided to Iran pursuant to the Joint Plan of Action is temporary, reversible, and proportionate to the specific and verifiable measures taken by Iran with respect to terminating its illicit nuclear program and related weaponization activities;(H)Iran has not directly, or through a proxy, supported, financed, planned, or otherwise carried out an act of  terrorism against the United States or United States persons or property anywhere in the world;(I)Iran has not conducted any tests for ballistic missiles with a range exceeding 500  kilometers; and(J)the suspension of sanctions is vital to the national security interests of the United States.(3)Renewal of suspensionFollowing the 180-day period described in  paragraph (1), the President may renew a suspension of sanctions under that paragraph  for 2  additional periods of not more than 30 days if, for each such renewal, the President submits to the appropriate congressional committees—(A)a certification described in paragraph (2) that covers the 30 days preceding the certification; and(B)a certification that a final agreement or arrangement with Iran to fully and verifiably terminate its illicit nuclear program and related weaponization activities is imminent and that Iran will, pursuant to that agreement or arrangement, dismantle its illicit nuclear infrastructure to preclude a nuclear breakout capability and other capabilities critical to the production of nuclear weapons.(4)Termination of suspension of existing sanctions(A)In generalAny sanctions deferred, waived, or otherwise suspended by the President pursuant to the Joint Plan of Action or any agreement to implement the Joint Plan of Action, including sanctions suspended under this section and sanctions relating to precious metals, petrochemicals, Iran’s automotive sector, and sanctions pursuant to section 1245 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a), shall be reinstated immediately if—(i)(I)during the 180-day period described in paragraph (1), the President does not submit a certification every 30 days pursuant that paragraph; or(II)the President does not renew the suspension of sanctions pursuant to paragraph (3);(ii)Iran breaches its commitments under either the Joint Plan of Action or a final agreement or arrangement described in subsection (b)(1); or(iii)no final arrangement or agreement is reached with Iran by the earlier of the date that is 240 days after—(I)the date of the enactment of this Act; or(II)the date on which the President submits a notification described in paragraph (5) to the appropriate congressional committees.(B)Waiver(i)In generalThe President may waive the reinstatement of any sanction under subparagraph (A)(iii) for periods of not more than 30 days during the period specified in clause (ii) if, for each such waiver, the President submits to the appropriate congressional committees—(I)a notification of the waiver;(II)a certification described in paragraph (2) that covers the 30 days preceding the certification;(III)a certification that the waiver is vital to the national security interests of the United States with respect to the dismantlement of Iran’s illicit nuclear weapons program; and(IV)a detailed report on the status of the negotiations with the Government of Iran on a final agreement or arrangement to terminate its illicit nuclear program and related weaponization activities, including an assessment of prospects for and the expected timeline to reach such an agreement or arrangement.(ii)Period specifiedThe period specified in this clause is the period that begins on the date of the enactment of this Act and ends on the earlier of the date that is one year after—(I)such date of enactment; or(II)the date on which the President submits a notification described in paragraph (5) to the appropriate congressional committees.(5)Notification relating to agreement to implement Joint Plan of ActionNot later than 3 days after Iran has agreed to specific and verifiable measures to implement the Joint Plan of Action, the President shall notify the appropriate congressional committees of that agreement.(b)Suspension for a final agreement or arrangement(1)In generalUnless a joint resolution of disapproval is enacted pursuant to  subsection (c), the President may suspend the application of sanctions imposed under this Act or amendments made by this Act for a one-year period if the President certifies to the appropriate congressional committees that the United States and its allies have reached a final and verifiable agreement or  arrangement with Iran that will—(A)dismantle Iran’s illicit nuclear infrastructure, including enrichment and reprocessing capabilities and facilities, the heavy water reactor and production plant at Arak, and any nuclear weapon components and technology, so that Iran is precluded from a nuclear breakout capability and prevented from pursuing both uranium and plutonium pathways to a nuclear weapon;(B)bring Iran into compliance with all United Nations Security Council resolutions related to Iran’s nuclear program, including Resolutions 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), 1835 (2008), and 1929 (2010), with a view toward bringing to a satisfactory conclusion the Security Council’s consideration of matters relating to Iran’s nuclear program;(C)resolve all issues of past and present concern with the International Atomic Energy Agency, including possible military dimensions of Iran’s nuclear program;(D)permit continuous, around the clock, on-site inspection, verification, and monitoring of all suspect facilities in Iran, including installation and use of any compliance verification equipment requested by the International Atomic Energy Agency, so that any effort by Iran to produce a nuclear weapon would be quickly detected; and(E)require Iran’s full implementation of and compliance with the Agreement between Iran and the International Atomic Energy Agency for the Application of Safeguards in Connection with the Treaty on the Non-Proliferation of Nuclear Weapons, done at Vienna June 19, 1973, including modified Code 3.1 of the Subsidiary Arrangements to that Agreement and ratification and implementation of the Protocol Additional to that Agreement, done at Vienna December 18, 2003; and(F)requires Iran's implementation of measures in addition to the Protocol Additional that include verification by the International Atomic Energy Agency of Iran's centrifuge manufacturing facilities, including raw materials and components, and Iran's uranium mines and mills.(2)Renewal of suspensionThe President may renew the suspension of sanctions pursuant to paragraph (1) for additional  one-year periods if, for each such renewal, the President—(A)certifies to the appropriate congressional committees that Iran is complying with the terms of the final arrangement or agreement, including by—(i)dismantling Iran’s illicit nuclear infrastructure, including enrichment and reprocessing capabilities and facilities, and the heavy water reactor and production plant at Arak,  so that Iran is prevented from pursuing both uranium and plutonium pathways to a nuclear weapon;(ii)permitting continuous, around the clock, on-site inspection, verification, and monitoring of all suspect facilities in Iran, including installation and use of any compliance verification equipment requested by the International Atomic Energy Agency, so that any effort by Iran to produce a nuclear weapon would be quickly detected;(iii)resolving all issues of past and present concern with the International Atomic Energy Agency, including possible military dimensions of Iran’s nuclear program;(iv)remaining in full compliance with all United Nations Security Council resolutions related to Iran’s nuclear program, including Resolutions 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), 1835 (2008), and 1929 (2010);(v)fully implementing and complying with the Agreement between Iran and the International Atomic Energy Agency for the Application of Safeguards in Connection with the Treaty on the Non-Proliferation of Nuclear Weapons, done at Vienna June 19, 1973, including modified Code 3.1 of the Subsidiary Arrangements to that Agreement and ratification and implementation of the Protocol Additional to that Agreement, done at Vienna December 18, 2003; and(vi)implementing measures, in addition to the Protocol Additional, that include verification  by the International Atomic Energy Agency of Iran’s centrifuge manufacturing facilities, including raw materials and components,  and Iran’s uranium mines and mills; and(B)submits to the appropriate congressional committees with the certification under subparagraph (A) a detailed report describing the actions taken by Iran to comply with the terms of the final arrangement or agreement.(c)Joint resolution of disapproval(1)In generalIn this subsection, the term joint resolution of disapproval means only a joint resolution of the 2 Houses of Congress, the sole matter after the resolving clause of which is as follows: That Congress disapproves of the suspension of sanctions imposed with respect to Iran under section 301(b)(1) of the Nuclear Weapon Free Iran Act of 2013 pursuant to the certification of the President submitted to Congress under that section on ______ , with the blank space being filled with the appropriate date.(2)Procedures for considering resolutions(A)IntroductionA joint resolution of disapproval—(i)may be introduced in the House of Representatives or the Senate during the 15-day period  beginning on the date on which the President submits a certification under subsection (b)(1) to the appropriate congressional committees;(ii)in the House of Representatives, may be introduced by the Speaker or the minority leader or a Member of the House designated by the Speaker or minority leader;(iii)in the Senate, may be introduced by the majority leader or minority leader of the Senate or a Member of the Senate designated by the majority leader or minority leader; and(iv)may not be amended.(B)Referral to committeesA joint resolution of disapproval introduced in the Senate shall be referred to the Committee on Banking, Housing, and Urban Affairs and a joint resolution of disapproval in the House of Representatives shall be referred to the Committee on Foreign Affairs.(C)Committee discharge and floor considerationThe provisions of subsections (c) through (f) of section 152 of the Trade Act of 1974 (19 U.S.C. 2192) (relating to committee discharge and floor consideration of certain resolutions in the House of Representatives and the Senate) apply to a joint resolution of disapproval under this subsection to the same extent that such subsections apply to joint resolutions under such section 152, except that—(i)subsection (c)(1) shall be applied and administered by substituting 10 days for 30 days;  and(ii)subsection (f)(1)(A)(i) shall be applied and administered by substituting Committee on Banking, Housing, and Urban Affairs for Committee on Finance.(3)Rules of the House of Representatives and SenateThis subsection is enacted by Congress—(A)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and(B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner and to the same extent as in the case of any other rule of that House.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional
				committees has the meaning given that term in section 14 of the Iran
				Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).(2)Joint Plan of ActionThe term Joint Plan of Action means the Joint Plan of Action, signed at Geneva November 24, 2013, by Iran and by France, Germany, the Russian Federation, the People's Republic of China, the United Kingdom, and the United States.(3)United States personThe term United States person has the meaning given that term in section 101 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8511).IVGeneral provisions401.Exception for Afghanistan reconstructionThe President may provide for an exception from the imposition of sanctions under the provisions of or amendments made by this Act for reconstruction assistance or economic development  for Afghanistan—(1)to the extent that the President determines that such an exception is in the national interest of the United States; and(2)if, not later than 15 days before issuing the exception, the President submits a notification of and justification for the exception to the appropriate congressional committees (as defined in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note)).402.Exception for import restrictionsNo provision of or amendment made by this Act authorizes or requires the President to impose sanctions relating to the importation of goods.403.Applicability to certain intelligence activitiesNothing in this Act or the amendments made by this Act shall apply to the authorized intelligence activities of the United States.404.Applicability to certain natural gas projectsNothing in this Act or any amendment made by this Act shall be construed to apply with respect to any activity relating to a project described in subsection (a) of section 603 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8783) to which the exception under that section applies at the time of the activity.405.Rule of construction with respect to the use of force against IranNothing in this Act or the amendments made by this Act shall be construed as a declaration of war or an authorization of the use of force against Iran.VMiscellaneous501.Categories of aliens for purposes of refugee determinationsThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended—(1)in section 599D (8 U.S.C. 1157 note)—(A)in subsection (b), by striking paragraph (3); and(B)in subsection (e)—(i)in paragraph (1), by striking 2013. and inserting 2014.;(ii)in paragraph (2), by striking 2013. and inserting 2014.; and(iii)in paragraph (3), by striking 2013. and inserting 2014.; and(2)in section 599E(b)(2) (8 U.S.C. 1255 note), by striking 2013,” and inserting “2014,.December 20, 2013Read the second time and placed on the calendar